DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8 September 2021 was considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Number 104178663 (CN ‘663)
In regards to independent claim 1 and dependent claims 2-14, CN ‘663 is directed to aluminum alloy material for disintegrating fracturing balls. (Lines 13-17) 
The aluminum alloy comprises 70 to 96 wt. % aluminum. (Lines 65-67) Low melting point metals including Ga and In are provided, wherein Ga is an essential element. (Lines 69-71) Mg may also be added. (Lines 69-71) The amount of gallium is from 2 to 8%, indium is from 1 to 4%, the amount of magnesium is 1 to 10%, the amount of tin is 1 to 4%, the amount of silicon is 0.1 to 0.5%, and the amount of aluminum is 75-94%. (Lines 85-87) These compositional ranges overlap the claimed ranges. Therefore a prima facie case of obviousness has been established.
As to the claimed dissolving properties, grain boundaries, phases, and other claimed properties, these properties appear to be the result of the composition of the alloy. The specification of the instant application sets forth that the selection of the additives results in the 

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Number 10,316,616 is directed to a dissolvable bridge plug. (Abstract) The plug includes a reactive metal such as aluminum and magnesium and a reactive metal selected from the group consisting of gallium, indium, and bismuth. (Claim 1) These reference does not set forth the particular compositional ranges as set forth within the instant claims. This reference also does not set forth the presence of grain boundaries as set forth in the instant claims.
U.S. Patent Number 10,633,947 is directed to degradable downhole tools that include a doped aluminum alloy. (Abstract) The doped aluminum alloy comprises aluminum, 0.05% to about 25% dopant by weight of the doped aluminum alloy, less than 0.5% gallium by weight of the doped aluminum alloy, and less than 0.5% mercury by weight of the doped aluminum alloy, and wherein the dopant is selected from the group consisting of iron, copper, nickel, tin, chromium, silver, gold, palladium, carbon, and any combination thereof. (Abstract) This reference does not set forth the range of gallium as set forth within the instant application. 
U.S. Patent Number 11,208,868 is directed to a borehole tool can include a frangible degradable alloy that includes an oxidizable base element and at least one alloying element. (Abstract) The material comprises a first granular alloy that is frangible, the first granular alloy comprising at least one selected from the group consisting of: a first aluminum alloy; a first 
U.S. Patent Number 10,167,534 is directed to downhole tools, methods, and systems of use thereof, the downhole tools comprising at least one component made of a doped alloy that at least partially degrades by micro-galvanic corrosion in the presence of fresh water having a salinity of less than about 1000 ppm, and wherein the doped alloy is selected from the group consisting of a doped magnesium alloy, a doped aluminum alloy, and any combination thereof. (Abstract) This reference does not set forth the claimed compositional ranges. 
U.S. Patent Application Publication Number 2007/0181224 is directed to a composition embodiment consisting essentially of one or more reactive metals in major proportion, and one or more alloying elements in minor proportion, with the provisos that the composition is high-strength, controllably reactive, and degradable under defined conditions. (Abstract) One or more reactive metals is selected from calcium, magnesium, and aluminum, and wherein the at least one alloying element is selected from lithium, gallium, indium, zinc, bismuth, calcium, magnesium, and aluminum if not already selected as the reactive metal. (Claim 4) This reference does not set forth the compositional ranges as set forth in the instant application.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636. The examiner can normally be reached 10 AM to 4 PM Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784